Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 1 of 36 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11   CHRIS HASHEM, Individually and on No.
       behalf of all others similarly situated,
  12                                            CLASS ACTION COMPLAINT
  13                 Plaintiff,                 FOR VIOLATIONS OF THE
                                                FEDERAL SECURITIES LAWS
  14                 v.
  15                                            CLASS ACTION
       NMC HEALTH PLC, PRASANTH
  16
       MANGHAT, KHALIFA BIN BUTTI, JURY TRIAL DEMANDED
  17   PRASHANTH SHENOY, H. J. MARK
       TOMPKINS, and B. R. SHETTY,
  18
  19                Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28

         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 2 of 36 Page ID #:2




   1
             Plaintiff Chris Hashem (“Plaintiff”), individually and on behalf of all other

   2   persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

   3   complaint against Defendants (defined below), alleges the following based upon
   4   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
   5   belief as to all other matters, based upon, inter alia, the investigation conducted
   6   by and through his attorneys, which included, among other things, a review of the
   7   Defendants’ public documents, conference calls and announcements made by
   8   Defendants, public filings, wire and press releases published by and regarding
   9   NMC Health Plc (“NMC” or the “Company”), and information readily obtainable
  10   on the Internet. Plaintiff believes that substantial evidentiary support will exist for
  11   the allegations set forth herein after a reasonable opportunity for discovery.
  12                              NATURE OF THE ACTION
  13         1.     This is a class action on behalf of persons or entities who purchased
  14
       or otherwise acquired publicly traded NMC securities between March 13, 2016
  15
       and March 10, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover
  16
       compensable damages caused by Defendants’ violations of the federal securities
  17
       laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
  18
                                 JURISDICTION AND VENUE
  19
             2.     The claims asserted herein arise under and pursuant to Sections
  20
       10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule
  21
       10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
  22
             3.     This Court has jurisdiction over the subject matter of this action
  23
       pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
  24
  25
       §78aa).

  26         4.     This Court has jurisdiction over each defendant named herein

  27   because each defendant has sufficient minimum contacts with this District so as
  28
                                        1
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 3 of 36 Page ID #:3




   1
       to render the exercise of jurisdiction by this Court permissible under traditional

   2   notions of fair play and substantial justice.

   3          5.    Venue is proper in this judicial district pursuant to 28 U.S.C. §
   4   1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
   5   misstatements entered and the subsequent damages took place in this judicial
   6   district.
   7          6.    In connection with the acts, conduct and other wrongs alleged in this
   8   complaint,    Defendants,    directly    or     indirectly,   used   the   means   and
   9   instrumentalities of interstate commerce, including but not limited to, the United
  10   States mails, interstate telephone communications and the facilities of the
  11   national securities exchange.
  12                                           PARTIES
  13          7.    Plaintiff, as set forth in the accompanying certification, incorporated
  14
       by reference herein, purchased NMC securities during the Class Period and was
  15
       economically damaged thereby.
  16
              8.    Defendant NMC, together with its subsidiaries, purports to provide
  17
       healthcare services in the United Arab Emirates, the United Kingdom, Spain, and
  18
       internationally. The Company purports to own and manage approximately 200
  19
       healthcare facilities, including hospitals, medical centers, long term care facilities,
  20
       day surgery centers, fertility clinics, and home health services providers. The
  21
       Company purports to offer medical services as well as research and medical
  22
       services in the field of gynecology, obstetrics, and human reproduction; and
  23
       management services to hospitals, as well as retail pharmaceutical goods.
  24
  25
              9.    NMC is incorporated in England and Wales with its head office is

  26   located at Devonshire House, Level 1 One Mayfair Place, London W1J 8AJ,

  27   United Kingdom. NMC’s American Depositary Shares (“ADSs”) trade on the
  28   OTC Pink under the ticker symbol “NMHLY.”
                                        2
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 4 of 36 Page ID #:4




   1
             10.    Defendant Prasanth Manghat (“Manghat”) served as the Company’s

   2   Chief Executive Officer (“CEO”) and Executive Director from March 2017 until

   3   February 2020. Previously, Manghat had served as the Company’s Deputy CEO
   4   and Chief Financial Officer (“CFO”).
   5         11.    Defendant Khalifa Bin Butti, also known as Khalifa Butti Omeir Bin
   6   Yousef and Khalifa Butti al-Muhairi, (“K. Bin Butti”) served as the Company’s
   7   Executive Vice Chairman from July 2017 until February 2020 and as a Director
   8   from June 2017 until February 2020. K. Bin Butti purportedly owned 14.7% of
   9   NMC as of March 6, 2019. Together with Defendant Shetty (defined below) and
  10   H.E. Saeed Bin Butti (“H.E. Bin Butti”), K. Bin Butti was noted as one of “the
  11   Company’s immediate and ultimate controlling part[ies]” in the Annual Reports
  12   2015, 2016, 2017, and 2018.
  13         12.    Defendant Prashanth Shenoy (“Shenoy”) has served as the
  14
       Company’s Chief Financial Officer (“CFO”) since August 2017. Previously,
  15
       Shenoy had served as the Company’s Deputy CFO.
  16
             13.    Defendant H. J. Mark Tompkins (“Tompkins”) has served as the
  17
       Company’s Non-Executive (Joint) Chairman of the Board during the Class
  18
       Period.
  19
             14.    Defendant B. R. Shetty (“Shetty”) founded the Company and served
  20
       as the Company’s CEO and Executive Vice Chairman until March 2017 and
  21
       served as the Company’s Non-Executive Joint Chairman of the Board from
  22
       March 2017 until February 2020. Shetty purportedly owned 19.2% of NMC as of
  23
       March 6, 2019. Along with Defendant K. Bin Butti and H.E. Bin Butti, Shetty
  24
  25
       was noted as one of the “the Company’s immediate and ultimate controlling

  26   part[ies]” in the Annual Reports 2015, 2016, 2017, and 2018.

  27         15.    Defendants Manghat, K. Bin Butti, Shenoy, Tompkins, and Shetty
  28   are collectively referred to herein as the “Individual Defendants.”
                                        3
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 5 of 36 Page ID #:5




   1
             16.   Each of the Individual Defendants:

   2               (a)    directly participated in the management of the Company;

   3               (b)    was directly involved in the day-to-day operations of the
   4                      Company at the highest levels;
   5               (c)    was privy to confidential proprietary information concerning
   6                      the Company and its business and operations;
   7               (d)    was directly or indirectly involved in drafting, producing,
   8                      reviewing and/or disseminating the false and misleading
   9                      statements and information alleged herein;
  10               (e)    was directly or indirectly involved in the oversight or
  11                      implementation of the Company’s internal controls;
  12               (f)    was aware of or recklessly disregarded the fact that the false
  13                      and misleading statements were being issued concerning the
  14
                          Company; and/or
  15
                   (g)    approved or ratified these statements in violation of the federal
  16
                          securities laws.
  17
             17.   NMC is liable for the acts of the Individual Defendants and its
  18
       employees under the doctrine of respondeat superior and common law principles
  19
       of agency because all of the wrongful acts complained of herein were carried out
  20
       within the scope of their employment.
  21
             18.   The scienter of the Individual Defendants and other employees and
  22
       agents of the Company is similarly imputed to NMC under respondeat superior
  23
       and agency principles.
  24
  25
             19.   Defendants NMC and the Individual Defendants are collectively

  26   referred to herein as “Defendants.”

  27                            SUBSTANTIVE ALLEGATIONS
  28
                                        4
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 6 of 36 Page ID #:6




   1
                               Materially False and Misleading

   2                     Statements Issued During the Class Period

   3         20.   On or around March 13, 2016, NMC released its Annual Report &
   4   Accounts 2015 (“Annual Report 2015”).
   5         21.   In the Annual Report 2015, Defendant Tompkins included his
   6   Chairman’s 2015 report to shareholders (“Chairman’s Report 2015”). In his
   7   Chairman’s Report 2015, Defendant Tompkins stressed the Company’s strong
   8   financial base, strong risk management, organic expansion and acquisitions.
   9         22.   In particular, Defendant Tompkins wrote the following in his
  10   Chairman’s Report 2015 about the Company’s strong financial base:
  11
             Any period of substantial growth and capital development needs to
  12         be progressed against a background of a strong financial base.
  13
                                         *     *      *
  14
  15         This strong financial base enabled the Company to restructure
             existing loans, reduce its cost of funds and create additional
  16         headroom to ensure that the Group is conservatively financed.
  17
             (Emphasis added.)
  18
  19         23.   Regarding the Company’s risk management, Tompkins wrote the
  20   following in his Chairman’s Report 2015, in pertinent part:
  21         In Q4, 2014 the management team, supported by
  22
             [PricewaterhouseCoopers], implemented a full risk identification
             process with the risks facing the business developed through a
  23         bottom-up/top-down review process which has been, and will be,
  24         reviewed during each financial year. There have been a few changes
             to the Group’s risk profile in the last 12 months including specific
  25         focus on those risks which are inherent as part of an acquisitive
  26         strategy for growth. A list of the risks facing the Group, how these
             are mitigated and what effect the principal risks could have on the
  27
             Group are set out on pages 37 to 39. The Board has taken a
  28
                                        5
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 7 of 36 Page ID #:7




   1
             proactive stance in considering risk, and the board sees this as an
             essential element in the successful development of the Group and in
   2         creating long term value for our shareholders.
   3
             (Emphasis added.)
   4
   5         24.    The Annual Report 2015 expanded on Tompkins’ statements
   6   regarding risk management, stating in pertinent part:
   7         NMC follows a conservative approach in risk taking and has
             implemented controls and mitigation strategies in order to reduce
   8
             those risks.
   9
  10                                      *     *      *

  11         There have been no material changes made to the Group’s strategic
  12         risk register in 2015 or changes to the relative importance or
             materiality of any particular risk.
  13
  14         (Emphasis added.)
  15
             25.    The Annual Report 2015, regarding potential conflicts of interest,
  16
       stated the following:
  17
             The Board are aware of the interest that some Directors have in other
  18         businesses in which they have invested. Any conflicts of interest and
  19         related party transactions that may arise are monitored by:
  20         • A list of other relevant interests of each Director being circulated to
  21         the Board at each of its Board Meetings;
             • Each of the Directors are asked to confirm that they have no other
  22
             interests which would conflict them for the purposes of any item to
  23         be discussed at the meeting; where such conflict is reported, the
             respective Director is not permitted to take part in the consideration
  24
             of that matter by the Board;
  25         • Each Director discloses to the Board any related party transactions
  26         in which they are connected, and such transactions are reported in the
             Group’s financial statements.
  27
  28
                                        6
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 8 of 36 Page ID #:8




   1
             Whilst Directors on the Board have other business interests, the
             Board do not consider that these, nor the time commitment that they
   2         require, affect the ability of such Directors to undertake their role or
   3         comply with their statutory obligations.
   4         26.    The Annual Report 2015 touted the Company’s “strengthening of
   5   internal controls,” stating in pertinent part:
   6
             In recent years, as the Group has progressed an organic and inorganic
   7         growth strategy, in order to strengthen the governance and control
             structure further across the Group, management have progressively
   8
             been:
   9
  10         • incorporating additional key internal controls into its financial and
             operational processes;
  11         • implementing new policies and procedures covering all aspects of
  12         the Group’s accounting policies and controls;
             • extending its Quality Team and the Group’s Quality and Clinical
  13         Governance processes;
  14         •    enhancing the Group’s Internal Audit function which
             independently reviews and monitors key business processes[.]
  15
  16         27.    The Annual Report 2015 also listed several “key elements” of its
  17   controls and risk mitigation. These key elements included the following:
  18         • A defined process for controlling capital expenditure, including
  19         appropriate authorization levels, which is monitored and approved by
             the Board as appropriate.
  20
  21                                        *     *     *
  22
             • A formal process through which approval for organic and inorganic
  23         expansion projects is given. A formal transaction request paper is
             produced including details of the proposed transaction, how the
  24
             transaction will be financed, market studies, strategic benefits and
  25         longer term effects on the Group, due diligence and key transaction
  26         risks are considered.

  27                                        *     *     *
  28
                                        7
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 9 of 36 Page ID #:9




   1
             • A delegation of authority which provides that very few individuals
             within the organisation have payment approval authority. Access to
   2         cash is also restricted to very few individuals. All material payments,
   3         including within the acquired businesses, are restricted to the senior
             management team.
   4
   5         28.       The Annual Report 2015 was attested to by the Board of Directors in
   6   full, and in particular with the Board “confirming to the best of [their]
   7   knowledge:”
   8         • The financial statements, prepared in accordance with the
   9
             International Financial Reporting Standards as adopted by the EU,
             give a true and fair view of the assets, liabilities, financial position
  10         and profit or loss of the Company and the undertakings included in
  11         the consolidation taken as a whole; and
             • The Strategic Report includes a fair review of the development and
  12         performance of the business and the position of the Company and the
  13         undertakings included in the consolidation taken as a whole, together
             with a description of the principal risks and uncertainties they face.
  14
  15         (Emphasis added.)
  16
             29.       The Annual Report 2015 stated the following regarding related party
  17
       transactions:
  18
             RELATED PARTY TRANSACTIONS
  19         These represent transactions with related parties, including major
  20         shareholders and senior management of the Group, and entities
             controlled, jointly controlled or significantly influenced by such
  21         parties, or where such parties are members of the key management
  22         personnel of the entities. Pricing policies and terms of all transactions
             are approved by the management of the Group.
  23
  24         The Company’s immediate and ultimate controlling party is a group
  25
             of three individuals (H.E. Saeed Bin Butti, Dr B.R. Shetty and Mr
             Khalifa Bin Butti) who are all shareholders and of whom one is a
  26         director of the Company and who together have the ability to control
  27         the company. As the immediate and ultimate controlling party is a
  28
                                        8
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 10 of 36 Page ID #:10




    1
             group of individuals, it does not produce consolidated financial
             statements.
    2
    3        RELATIONSHIP AGREEMENT
             The Controlling Shareholders and the Company have entered into a
    4        relationship agreement, the principal purpose of which is to ensure
    5        that the Company is capable of carrying out its business
             independently of the Controlling Shareholders and that
    6
             transactions and relationships with the Controlling Shareholders
    7        are at arm’s length and on a normal commercial basis.
    8
             In accordance with the terms of the relationship agreement, the
    9        Controlling Shareholders have a collective right to appoint a
   10        number of Directors to the Board depending upon the level of their
             respective shareholdings. This entitlement reduces or is removed as
   11        the collective shareholdings reduce. The relationship agreement
   12        includes provisions to ensure that the Board remains independent.
   13                                    *     *      *
   14
             RELATED PARTY TRANSACTIONS
   15
             These represent transactions with related parties, i.e. major
   16        shareholders and senior management of the Company, and entities
   17
             controlled, jointly controlled or significantly influenced by such
             parties. Pricing policies and terms of all transactions are approved by
   18        the management of the Company.
   19
             The Company’s immediate and ultimate controlling party is a group
   20        of three individuals (H.E. Saeed Bin Butti, Dr B.R. Shetty and Mr
   21        Khalifa Bin Butti) who are all shareholders and of whom one is a
             director of the Company and who together have the ability to control
   22
             the Company.
   23
             (Emphasis added.)
   24
   25        30.   The Annual Report 2015 stated that the Company’s “CASH AND
   26   CASH EQUIVALENTS AT 31 DECEMBER [2015]” was $84,024,000.
   27        31.   On or around March 7, 2017, NMC released its Annual Report &
   28
                                        9
         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                      LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 11 of 36 Page ID #:11




    1
        Accounts 2016 (“Annual Report 2016”).

    2         32.    In the Annual Report 2016, the Non-Executive Chairman, Tompkins,

    3   included his Chairman’s 2016 report to shareholders (“Chairman’s Report 2016”).
    4   In his Chairman’s Report 2016, Tompkins stressed the Company’s acquisitions,
    5   organic expansion, and financial stability.
    6         33.    In particular, Tompkins wrote the following, in pertinent part, about
    7   the Company’s financial stability in his Chairman’s Report 2016 report to
    8   shareholders:
    9         In 2016, the Board have been keen to retain flexibility with regards to
   10         financing, as well as ensuring that the Group is well funded for both
              general working capital purposes and to facilitate strategic
   11         acquisitions.
   12
              34.    The Annual Report 2016 stated the following regarding risk
   13
        management, in pertinent part:
   14
              NMC follows a conservative approach in risk taking and has
   15
              implemented controls and mitigation strategies in order to reduce
   16         those risks.
   17
                                            *      *      *
   18
   19         There have been no material changes made to the Group’s strategic
              risk register in 2016.
   20
   21         (Emphasis added.)
   22
              35.    The Annual Report 2016 reiterated the Annual Report 2015 regarding
   23
        the Board and potential conflicts of interest, stated in pertinent part:
   24
              The Board are aware of the interest that some Directors have in other
   25         businesses in which they have invested. Any conflicts of interest and
   26         related party transactions that may arise are monitored by:

   27         • A list of other relevant interests of each Director being circulated to
   28         the Board at each of its Board Meetings;
                                         10
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 12 of 36 Page ID #:12




    1
              • Each of the Directors are asked to confirm that they have no other
              interests which would conflict them for the purposes
    2         of any item to be discussed at the meeting; where such conflict is
    3         reported, the respective Director is not permitted to take part in the
              consideration of that matter by the Board;
    4         • Each Director discloses to the Board any related party transactions
    5         in which they are connected, and such transactions are reported in the
              Group’s financial statements.
    6
    7         Whilst Directors on the Board have other business interests, the
              Board do not consider that these, nor the time commitment that they
    8
              require, affect the ability of such Directors to undertake their role or
    9         comply with their statutory obligations.
   10
              36.   The Annual Report 2016, in a section approved by the Board and
   11
        signed on its behalf by Tompkins, also listed and reiterated several “key elements”
   12
        of its controls and risk mitigation from the Annual Report 2015. These key
   13
        elements included the following:
   14
              • A defined process for controlling capital expenditure, including
   15
              appropriate authorisation levels, which is monitored and approved by
   16         the Board as appropriate.
   17
                                           *     *     *
   18
   19         • A formal process through which approval for organic and inorganic
              expansion projects is given. A formal transaction request paper is
   20         produced including details of the proposed transaction, how the
   21         transaction will be financed, market studies, strategic benefits and
              longer term effects on the Group, due diligence and key transaction
   22
              risks are considered.
   23
                                           *     *     *
   24
   25         • A delegation of authority which provides that very few individuals
   26         within the organisation have significant payment approval authority.
              Access to cash is also restricted to very few individuals. All material
   27         payments, including within the acquired businesses, are restricted to
   28         the senior management team.
                                         11
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 13 of 36 Page ID #:13




    1
              37.    The Annual Report 2016 also touted the independent and regulatory
    2
        controls on the Company in conjunction with its internal auditing.
    3
              38.    The Annual Report 2016 reiterated the Annual Report 2015 regarding
    4
        related party transactions, stated the following:
    5
              RELATED PARTY TRANSACTIONS
    6
              These represent transactions with related parties, including major
    7         shareholders and senior management of the Group, and entities
              controlled, jointly controlled or significantly influenced by such
    8
              parties, or where such parties are members of the key management
    9         personnel of the entities. Pricing policies and terms of all transactions
   10         are approved by the management of the Group.

   11         The Company’s immediate and ultimate controlling party is a group
   12         of three individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr
              Khalifa Bin Butti) who are all shareholders and of whom one is a
   13         director of the Company and who together have the ability to control
   14         the company. As the immediate and ultimate controlling party is a
              group of individuals, it does not produce consolidated financial
   15
              statements.
   16
   17
              RELATIONSHIP AGREEMENT
              The Controlling Shareholders and the Company have entered into a
   18         relationship agreement, the principal purpose of which is to ensure
   19         that the Company is capable of carrying out its business
              independently of the Controlling Shareholders and that
   20         transactions and relationships with the Controlling Shareholders
   21         are at arm’s length and on a normal commercial basis.
   22
              In accordance with the terms of the relationship agreement, the
   23         Controlling Shareholders have a collective right to appoint a
              number of Directors to the Board depending upon the level of their
   24
              respective shareholdings. This entitlement reduces or is removed as
   25         the collective shareholdings reduce. The relationship agreement
   26         includes provisions to ensure that the Board remains independent.

   27                                      *      *         *
   28
                                         12
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 14 of 36 Page ID #:14




    1
              RELATED PARTY TRANSACTIONS
              These represent transactions with related parties, i.e. major
    2         shareholders and senior management of the Company, and entities
    3         controlled, jointly controlled or significantly influenced by such
              parties. Pricing policies and terms of all transactions are approved by
    4         the management of the Company.
    5
              The Company’s immediate and ultimate controlling party is a group
    6
              of three individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr
    7         Khalifa Bin Butti) who are all shareholders and of whom one is a
              director of the Company and who together have the ability to control
    8
              the Company. As the immediate and ultimate controlling party is a
    9         group of individuals, it does not produce consolidated financial
   10         statements.

   11         (Emphasis added.)
   12
              39.   The Annual Report 2016 stated that the Company’s “CASH AND
   13
        CASH EQUIVALENTS AT 31 DECEMBER [2016]” as $433,403,000.
   14
              40.   On or around March 6, 2018, NMC released its Annual Report &
   15
        Accounts 2017 (“Annual Report 2017”).
   16
   17
              41.   In the Annual Report 2017, the then-new CEO, Defendant Manghat,

   18   included his Chief Executive Officer’s Review to shareholders. Therein, Manghat

   19   stressed the Company’s growth. In particular, he stated the following:
   20         VIEWING THE FUTURE WITH OPTIMISM, DESPITE ALL
              CHALLENGES
   21         NMC has moved from success to success over the past many years
   22         and I see no reason why this should change in the foreseeable future,
              despite an otherwise challenging environment.
   23
   24                                     *     *      *
   25
              The Company continues to benefit from ready access to debt
   26         financing and a supportive shareholder base that we will not take for
   27         granted. While we continue to apply strict criteria to our expansion
              opportunities, this backdrop gives us confidence in addressing any
   28
                                         13
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 15 of 36 Page ID #:15




    1
                 future funding requirements to support our ambitious growth
                 plans.
    2
    3            (Emphasis added.)
    4            42.   The Annual Report 2017 stated the following, in pertinent part,
    5   regarding risk management: NMC follows a conservative approach in risk taking
    6
        and has implemented controls and mitigation strategies in order to reduce those
    7
        risks.
    8
                 43.   The Annual Report 2017 stated the following, in pertinent part,
    9
        regarding internal controls:
   10
                 The Board and management team have strengthened internal controls
   11            and kept approach to risk under review during the period of sustained
   12            growth and integration.
   13                                        *     *      *
   14
                 The Board has overall responsibility for the Group’s systems of
   15
                 internal control and on behalf of the Board, the Audit Committee has
   16            been engaged in the process of ensuring that management have
   17
                 established continuous processes for identifying, evaluating and
                 managing the risks the Group faces. These processes include the
   18            reporting from the finance department on Group performance, the
   19            work of the internal auditors and issues identified by the external
                 auditors to the extent covered by their audit work. The Board is
   20            responsible for monitoring the ongoing effectiveness of these systems
   21            and for conducting a formal annual review of the effectiveness of the
                 Group’s internal controls.
   22
   23                                        *     *      *
   24
                 In reviewing the effectiveness of the internal controls in place during
   25            the year, the Audit Committee considered, amongst other matters,
   26            manual controls in place, the independence of the separate operating
                 units, the delegation of authority, the balance of centralised and
   27            decentralised systems and the reporting process in relation to
   28            exceptional items.
                                         14
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 16 of 36 Page ID #:16




    1
              44.    The Annual Report 2017 stated the following regarding the Board
    2
        and potential conflicts of interest, in pertinent part:
    3
              The Board are aware of the interest that some Directors have in other
    4         businesses in which they have invested. Any conflicts of interest and
    5         related part transactions that may arise are monitored with:
    6
              • Each of the Directors are asked to confirm that they have no other
    7         interests which would conflict them for the purposes of any item to
              be discussed at the meeting; where such conflict is reported, the
    8
              respective Director is not permitted to take part in the consideration
    9         of that matter by the Board;
   10         • Each Director discloses to the Board any related party transactions
              in which they are connected, and such transactions are reported in the
   11         Group’s financial statements.
   12
              Whilst Directors on the Board have other business interests, the
   13         Board do not consider that these, nor the time commitment that they
   14         require, affect the ability of such Directors to undertake their role or
              comply with their statutory obligations.
   15
   16         45.    The Annual Report 2017 reiterated the Annual Reports of 2015 and
   17   2016 and listed several “key elements” of its controls and risk mitigation, stating
   18   in pertinent part:
   19         • A defined process for controlling capital expenditure, including
   20         appropriate authorisation levels, which is monitored and approved by
              the Board as appropriate.
   21
   22                                        *      *      *
   23
              • A formal process through which approval for organic and inorganic
   24         expansion projects is given. A formal transaction request paper is
   25
              produced including details of the proposed transaction, how the
              transaction will be financed, market studies, strategic benefits and
   26         longer term effects on the Group, due diligence and key transaction
   27         risks are considered.

   28
                                         15
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 17 of 36 Page ID #:17




    1
              (Emphasis added.)

    2         46.    The Annual Report 2017 reiterated the Annual Reports 2015 and
    3   2016 regarding related party transactions, stated the following:
    4         RELATED PARTY TRANSACTIONS
    5         These represent transactions with related parties, including major
              shareholders and senior management of the Group, and entities
    6
              controlled, jointly controlled or significantly influenced by such
    7         parties, or where such parties are members of the key management
              personnel of the entities. Pricing policies and terms of all transactions
    8
              are approved by the management of the Group.
    9
   10         The Company’s immediate and ultimate controlling party is a group
              of three individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr
   11         Khalifa Bin Butti) who are all shareholders and of whom two are
   12         directors of the Company and who together have the ability to control
              the company. As the immediate and ultimate controlling party is a
   13         group of individuals, it does not produce consolidated financial
   14         statements.
   15
              RELATIONSHIP AGREEMENT
   16         The Controlling Shareholders and the Company have entered into a
   17
              relationship agreement, the principal purpose of which is to ensure
              that the Company is capable of carrying out its business
   18         independently of the Controlling Shareholders and that
   19         transactions and relationships with the Controlling Shareholders
              are at arm’s length and on a normal commercial basis.
   20
   21         In accordance with the terms of the relationship agreement, the
              Controlling Shareholders have a collective right to appoint a
   22
              number of Directors to the Board depending upon the level of their
   23         respective shareholdings. This entitlement reduces or is removed as
              the collective shareholdings reduce. The relationship agreement
   24
              includes provisions to ensure that the Board remains independent.
   25
   26
                                           *     *      *

   27         RELATED PARTY TRANSACTIONS
   28
                                         16
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 18 of 36 Page ID #:18




    1
              These represent transactions with related parties, i.e. major
              shareholders and senior management of the Company, and entities
    2         controlled, jointly controlled or significantly influenced by such
    3         parties. Pricing policies and terms of all transactions are approved by
              the management of the Company.
    4
    5         The Company’s immediate and ultimate controlling party is a group
              of three individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr
    6
              Khalifa Bin Butti) who are all shareholders and of whom two are
    7         directors of the Company and who together have the ability to control
              the Company.
    8
    9         (Emphasis added.)
   10
              47.    The Annual Report 2017 also added the following regarding related
   11
        party transactions, in pertinent part:
   12
              TERMS AND CONDITIONS OF TRANSACTIONS WITH
   13         RELATED PARTIES
   14         The sales to and purchases from related parties are made on terms
              equivalent to those that prevail in arm’s length transactions.
   15
   16         (Emphasis added.)
   17
              48.    The Annual Report 2017 stated that the Company’s “CASH AND
   18
        CASH EQUIVALENTS AT 31 DECEMBER [2017]” as $206,462,000.
   19
              49.    On or around March 6, 2019, NMC released its Annual Report &
   20
        Accounts 2018 (“Annual Report 2018”).
   21
              50.    The Annual Report 2018 stated the following, in pertinent part,
   22
        regarding risk management:
   23
              Risk management is an integral part of the success of our strategic
   24
              journey
   25         The Board consider the identification and mitigation of material risks
   26         and uncertainties faced by the Group as a key issue to be monitored
              at all levels of the organization.
   27
   28         51.    The Annual Report 2018, reiterated the Annual Reports of 2015,
                                         17
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 19 of 36 Page ID #:19




    1
        2016, and 2017 and listed many principal risks and their mitigations. These

    2   controls and mitigations included, in pertinent part:

    3           • Board oversight in approving and monitoring strategic projects
                • Project management controls
    4           • Detailed market and business appraisal and comprehensive due
    5           diligence processes
    6
                                            *      *     *
    7
                • Full due diligence
    8
    9                                       *      *     *
   10
                • Rigorous analysis of value of the acquisition
   11           • Focus on the corporate cultures involved
   12
                52.   The Annual Report 2018 touted the internal controls of the Company,
   13
        stating in pertinent part:
   14
                The Board and management team have strengthened internal controls
   15
                and kept approach to risk under review during the period of sustained
   16           growth and integration.
   17
                53.   The Annual Report 2018, reiterated the Annual Reports 2015, 2016,
   18
        and 2017 regarding the Board and potential conflicts of interest, stated in pertinent
   19
        part:
   20
                The Board are aware that some Directors have interests in other
   21           businesses in which they have invested. Any conflicts of interest and
   22           related party transactions that may arise are monitored with:
   23
                • Each of the Directors are asked to confirm that they have no other
   24           interests which would conflict them for the purposes of any item to
   25
                be discussed at the meeting; where such conflict is reported, the
                respective Director is not permitted to take part in the consideration
   26           of that matter by the Board;
   27
   28
                                         18
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 20 of 36 Page ID #:20




    1
              • Each Director discloses to the Board any related party transactions
              in which they are connected, and such transactions are reported in the
    2         Group’s financial statements.
    3
              Whilst Directors on the Board have other business interests, the
    4         Board do not consider that these, nor the time commitment that they
    5         require, affect the ability of such Directors to undertake their role or
              comply with their statutory obligations.
    6
    7         54.    The Annual Report 2018 stated the following regarding the Board
    8   and potential conflicts of interest, in pertinent part:
    9         Alignment of risk assurance with business growth
   10         While progressing its organic and inorganic growth strategy, over the
              last two years the Group has dedicated significant resources to
   11         integrating its recently acquired facilities while consolidating the
   12         market position of its legacy facilities, mainly in the UAE. Further, as
              the risks that the Group is exposed to continue to evolve (mainly due
   13         to macro-economic uncertainly and the uncertainty resulting from
   14         regulatory and technological disruption in the healthcare sector) the
              Group is constantly re-evaluating the design effectiveness of key
   15
              controls.
   16
   17
              55.    The Annual Report 2018 reiterated the Annual Reports 2015, 2016,

   18   and 2017 and listed several “key elements” of its controls and risk mitigation.

   19   These key elements included the following:
   20         • Approval and review of the annual budget and long-term forecasts;
              • Group Strategy including the risks and risk mitigation in relation to
   21         the same; and
   22         • Capital expenditure, financial structuring and acquisition and
              investment decisions.
   23
              • Formalised delegations of authority and lines of accountability as
   24         part of the Group’s “cluster management structure” provides a
   25
              mechanism to monitor performance and operations of a manageable
              number of facilities in sufficient detail covering monthly operational
   26         and financial reporting including monthly comparison of results and
   27         against budget and forecast, and a review of key KPIs.
   28
                                         19
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 21 of 36 Page ID #:21




    1
                                          *      *        *

    2         • Policies, procedures and controls covering:
    3         • The preparation of financial statements of each subsidiary in
              accordance with IFRS, local tax and regulatory requirements (a
    4         complete audit is carried out by the auditors of significant
    5         subsidiaries for the purposes of the Group’s year-end financial
              statement);
    6
              • The preparation of 20 standardized monthly/daily reports in
    7         accordance with accounting policies of the Group, which are
              formalized in a Group accounting manual given to all the
    8
              subsidiaries. This accounting manual is regularly updated to
    9         incorporate any changes to IFRS and regulation;
   10         • The formal process for organic and inorganic expansion projects
              with full assessments of potential acquisitions or other material
   11         investments including due diligence, financing, market studies, risk
   12         analysis, strategic benefits to the Group;
              • The Group’s mitigation plans with respect to its strategic risks,
   13         including cyber risks and protection of personal data; and
   14         • The Group’s long term viability and going concern basis of
              accounting. These are conducted using both internal resources and
   15
              external consultants.
   16
   17
                                          *      *        *

   18         Therefore, all of our facilities and businesses we have an appropriate
   19         and relevant structure to provide effective and efficient management
              and clear lines of accountability of both clinical and non-clinical
   20         areas. The Senior Management Team believes that these divisions of
   21         responsibility at both facility and corporate levels provide a natural
              check and balance across all internal control areas.
   22
   23         56.    The Annual Report 2018 stated the following regarding the
   24   Company’s internal controls, in pertinent part:
   25         In reviewing the effectiveness of the internal controls in place during
   26
              the year, the Audit Committee considered, amongst other matters, the
              enhancements to the control framework, manual controls in place, the
   27         independence of the separate operating units, the delegated
   28
                                         20
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 22 of 36 Page ID #:22




    1
              authorities, the balance of centralised and decentralised systems and
              the reporting process in relation to exceptional items.
    2
    3                                       *     *      *
    4         The Board has reviewed the effectiveness of the Group’s systems of
    5         internal controls for the 2018 financial year, in light of the key
              elements of the Group’s internal controls outlined above. Given the
    6
              additional internal controls that have been incorporated into the
    7         Group’s financial and operational reporting process, such that
              sufficient internal controls were in place to monitor the Group’s key
    8
              risks, the Board believes, having evaluated the both the design and
    9         operating effectiveness of the internal controls and procedures, that
   10         these were effective during the period covered by this report. The
              Board also believes that the process undertaken by the Board and its
   11         Committees to monitor the internal control environment, accords
   12         with the guidance provided in the FRC’s Guidance on Risk
              Management, Internal Control and Related Financial and Business
   13         Reporting.
   14
              57.   The Annual Report 2018 stated that the Company’s “CASH AND
   15
        CASH EQUIVALENTS AT 31 DECEMBER [2018]” as $308,076,000.
   16
   17
              58.   The Annual Report 2018 listed $4,679,000 under “Finance lease

   18   liability” on 31 December 2018.

   19         59.   On or around August 22, 2019, NMC released its Financial Report
   20   for the Six Months Ended 30 June 2019 (“H1 2019”).
   21         60.   The H1 2019, updated its lease liabilities by adding $352,203,000.
   22   This was noted as “[f]ollowing a review of lease data validation during the IFRS
   23   16 transition process, additional lease payments were identified which were
   24   previously not part of operating lease commitments.”
   25         61.   On November 11, 2019, NMC issued a press release entitled
   26   “Progress on key governance initiatives; Enhanced disclosure on Supply Chain
   27   Financing being utilized by NMC’s Distribution suppliers[.]” (the “November
   28
                                         21
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 23 of 36 Page ID #:23




    1
        2019 Press Release”). The November 2019 Press Release was meant, in part, to

    2   “provide[] greater clarity on Supply Chain Financing utilized by the company’s

    3   non-healthcare, Distribution suppliers.”
    4         62.    The November 2019 Press Release explained its suppliers use of
    5   supply chain financing, stating in pertinent part:
    6         [I]n order to support its vendors and facilitate the stringent demands
              of such contracts, NMC permits receivable financing for its suppliers
    7
              through supply chain programs. Key features of all such programs
    8         include:
    9
              - Financing is arranged after NMC guarantees payment to the
   10         supplier for the full provision of contracted goods/services
   11         - All supply chain financing arrangements are initiated by suppliers -
              All costs of supply chain financing are always borne by the suppliers
   12         - The financing is non-recourse to NMC
   13         - NMC supports suppliers’ initiatives for supply chain financing
              through reputed platforms
   14
   15         63.    The statements contained in ¶¶21-62 were materially false and/or
   16   misleading because they misrepresented and failed to disclose the following
   17   adverse facts pertaining to the Company’s business, operations and prospects,
   18   which were known to Defendants or recklessly disregarded by them. Specifically,
   19   Defendants made false and/or misleading statements and/or failed to disclose
   20   that: (1) the Company lacked effective internal controls and risk management; (2)
   21   the Company engaged in undisclosed and extensive related party and de facto
   22
        related party transactions; (3) NMC’s debts were significantly understated and
   23
        obfuscated; (4) NMC’s cash-on-hand figures were overstated; (5) NMC’s
   24
        principal shareholders were not accurately reporting or accounting their interests
   25
        or stakes in the Company; (6) NMC did not review or know their principal
   26
        shareholders interests or stakes in the Company; (7) consequently, the Company
   27
        was not enforcing its Relationship Agreement with the principal shareholders;
   28
                                         22
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 24 of 36 Page ID #:24




    1
        and (8) as a result, Defendants’ statements about its business, operations, and

    2   prospects, were materially false and misleading and/or lacked a reasonable basis

    3   at all relevant times.
    4                                THE TRUTH EMERGES
    5         64.    On December 17, 2019, Muddy Waters Capital LLC (“Muddy
    6   Waters”) published a report (the “Report”) explaining that NMC had misled
    7   investors and failed to disclose: (i) its lack of internal controls; (ii) (de facto)
    8   related party transactions; (iii) its true debt burden; (iv) its true cash-on-hand and
    9   asset values; and (v) its use of reverse factoring.
   10         65.    The Report noted that NMC’s build-out costs of NMC Royal
   11   Women’s Hospital (then-named Brightpoint Hospital) were double the market
   12   price – as opposed to NMC’s continued statements regarding its internal controls
   13   and lack of improper related party transactions. Muddy Waters stated the
   14
        following regarding this transaction’s costs, in pertinent part:
   15
              Reasonably sophisticated hospitals in the UAE seem to cost $3,000
   16         to $4,000 per square meter to build on an all-in cost basis, and the
   17
              trend is broadly consistent across metropolitan areas in the Gulf
              states. We calculate that NMC Royal Women’s, on the other hand,
   18         cost $7,700 per square meter. This is more than double the average
   19         cost of the group of hospitals we examined.
   20         66.    The primary contractor for that project was Modular Concepts, LLC
   21   (“Modular Concepts”), a Defendant Shetty controlled company. The Report noted
   22
        that Modular Concepts has built many hospitals for NMC and its management. In
   23
        fact, according to the Report, relying on the Indian credit rating agency ICRA,
   24
        NMC provides 80% of Modular Concepts revenues. Modular Concepts is also
   25
        30% owned by Pradeep Rai (“Rai”), NMC’s Head of Procurement. Rai is also
   26
        Defendant Shetty’s long-time confidant and a non-blood relative.
   27
              67.    The Report noted that the Royal Women’s Hospital project also
   28
                                         23
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 25 of 36 Page ID #:25




    1
        included the KBBO Group, a Defendant K. Bin Butti controlled company.

    2         68.    The Report noted that in March 2018, NMC acquired 70% of Premier

    3   Care Home Medical and Health Care LLC (“Premier”) for $36.4 million cash. The
    4   sole advisor to the transaction was Guggenheim KBBO Partners Investment
    5   Banking – a joint venture of KBBO Group. Premier was founded in 2014 and
    6   91% of the sale was for intangibles. The Report found that Premier’s facility was
    7   only 280 square meters and employed only nine people – and the facility did not
    8   have authorization to conduct medical procedures. In November 2018, NMC
    9   ceded a 1% share of Premier to H.E. Bin Butti. In November 2019, NMC
   10   purchased another 30% stake in Premier.
   11         69.    The Report noted that in 2018, NMC acquired 70% of CosmeSurge
   12   from KBBO Group for $170 million (12x EBIDA) without any third-party
   13   valuation.
   14
              70.    The Report noted that Muddy Waters added up NMC’s financial
   15
        statements and determined NMC to have $491 million cash-on-hand at year-end
   16
        2018. However, NMC’s interest expense of its debt is 5.7% and the Company’s
   17
        annual interest income average was 0.77%. The Report noted that NMC’s interest
   18
        income is too low for its reported cash balances.
   19
              71.    According to the Report, following the Aspen acquisition, NMC has
   20
        not included the approximately $320 million finance leases the Company
   21
        inherited. The Report claims that this is in addition to the $352.2 million of
   22
        operating leases which NMC failed to include in its Annual Report 2018 but then
   23
        disclosed in its H1 2019. Moreover, the Report claims that the undiscounted
   24
   25
        liability NMC holds from the Aspen acquisition is approximately $450 million,

   26   not $350 million (as of Fiscal Year 2018, Aspen’s filings included minimum non-

   27   cancellable undiscounted lease payments of £353 million).
   28         72.    The Report noted that, as opposed to long-standing impressions,
                                         24
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 26 of 36 Page ID #:26




    1
        NMC has been utilizing supply chain financing facilities, i.e. “reverse factoring.”

    2   The Report stated in pertinent part:

    3         We found reverse factoring facilities for NMC arranged by Credit
              Suisse and Channel Finance S.A. Both are recourse to NMC.
    4
    5                                      *    *      *
    6
              The Moody’s analyst recently confirmed his understanding that NMC
    7         does not engage in reverse factoring. However, a July 2019 sell-side
              report on NMC mentioned two Credit Suisse supply chain finance
    8
              funds that own payables of NMC; NMC then apparently denied this
    9         was reverse factoring because the payables were not tied to a single
   10         supplier, which the sell-side analyst dismissed as a “borderline
              technicality”.
   11
   12         The reality is that NMC does engage in reverse factoring, and it goes
              beyond the Credit Suisse amounts. In addition to the Credit Suisse
   13         funds, we found a facility issued by an entity called Channel Finance.
   14         Just as importantly, we suspect that NMC’s reported debt does not
              include these reverse factoring facilities. Interestingly, in November
   15
              2019, the notes financing the facility were de-listed, which could be
   16         an attempt to conceal this facility.
   17
              73.    Reverse factoring, as summarized by a Barron’s article covering the
   18
        Report, is described as:
   19
              [A] third party pays off the company’s suppliers early, and the
   20         company pays the financier back at a later date. . . In short, reverse
   21         factoring transactions allow companies to put off paying suppliers for
              longer, while suppliers get paid on time.
   22
   23         Meanwhile, accounting and credit-rating firms are starting to express
              some significant concerns about supply-chain finance and reverse
   24
              factoring. In particular, they are worried that companies that use this
   25         technique are not disclosing an accurate picture of their total debt
   26         loads. There are also worries because of the role reverse factoring
              played in the high-profile collapses of the U.K.’s Carillion and
   27         Spain’s Abengoa.
   28
                                         25
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 27 of 36 Page ID #:27




    1
                                           *      *      *

    2         And while reverse factoring can boost company cash in the short
    3         term, it comes with risks if a company falls into distress, the
              Moody’s analysts wrote.
    4
    5         “Many non-financial corporates have created a ‘tiger trap’ financing
              arrangement,” they said. “With inadequate disclosure, the [reverse
    6
              factoring] facility can lie hidden in the capital structure until…[it
    7         leaves] a big liquidity hole which magnifies and intensifies the
              underlying problem.”
    8
    9         (Emphasis added.)
   10
              74.    On this news, NMC ADSs fell $11.68, per ADS or over 33.6%, to
   11
        close at $23.00 per ADS on December 17, 2019, from its December 16, 2019
   12
        close at $34.68, damaging investors.
   13
              75.    Then, on January 8, 2020, NMC issued a press release entitled
   14
        “KBBO pricing announcement” which acknowledged and downplayed Defendant
   15
        K. Bin Butti and H.E. Bin Butti’s 31.2 million shares sell-off, which equates to
   16
   17
        roughly 15% of the Company, from January 7, 2020.

   18         76.    On this news, NMC ADSs fell $6.48 per ADS, or over 28.4%, to

   19   close at $16.36 per ADS on January 8, 2020 from its January 6, 2020 close at
   20   $22.84, further damaging investors.
   21         77.    Then, on February 14, 2020, NMC issued a press release with
   22   preliminary share data, unverified, provided by Defendant K. Bin Butti, H.E. Bin
   23   Butti, and Defendant Shetty. The press release confirmed the need for greater
   24   clarity from its long-time principal shareholders, stating:
   25         The Company continues urgently to seek clarity from Dr. B.R.
   26         Shetty, Khalifa Bin Butti and H.E. Saeed Bin Butti in relation to the
              above arrangements and their respective shareholdings, and
   27         encourages Dr. B.R. Shetty, Khalifa Bin Butti and H.E. Saeed Bin
   28
                                         26
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 28 of 36 Page ID #:28




    1
              Butti, and their advisers, to agree the legal position in relation to the
              ownership of the Ordinary Shares in question without further delay.
    2
    3         78.   That same day, NMC announced that Defendant K. Bin Butti had
    4   resigned as a Director effective immediately.
    5         79.   On this news, NMC ADSs fell $0.54 per ADS, or almost 5%, to
    6   close at $10.40 per ADS on February 14, 2020, further damaging investors.
    7         80.   Then on February 17, 2020, NMC announced that Abdulrahman
    8   Basaddiq and Hani Buttikhi had both resigned as Directors of the Company. Both
    9   were appointed to the Board of Directors by the principal shareholder group of
   10   Defendant K. Bin Butti, H.E. Bin Butti, and Defendant Shetty.
   11         81.   Also on February 17, 2020, NMC announced that Defendant Shetty
   12   had resigned as Joint-Non Executive Chairman and as a Director of the
   13   Company.
   14
              82.   Then, on February 18, 2020, NMC announced an update to
   15
        Defendant Shetty’s shares of the Company. The update announced that a bank
   16
        account for BRS International Holding Ltd (“BRS International”), of which
   17
        Defendant Shetty is the sole shareholder, had sold over 10 million shares of NMC
   18
        ordinary shares between February 3 and 6, 2020.
   19
              83.   On this news, NMC ADSs fell $0.74 per ADS, or over 6.5%, to
   20
        close at $10.48 per ADS on February 19, 2020, further damaging investors.
   21
              84.   Then on February 24, 2020, BRS International, announced that
   22
        Defendant Shetty “had pledged 7 million of the company's shares as security for
   23
        debt” to Goldman Sachs. It was also announced that Defendant Shetty only
   24
   25
        “currently has a 9.81% interest” in NMC.

   26         85.   On this new NMC ADSs fell $0.66 per ADS, or over 5.7%, to close

   27   at $10.81 per ADS on February 24, 2020, further damaging investors.
   28
                                         27
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 29 of 36 Page ID #:29




    1
              86.    Then, on March 10, 2020, the Financial Times published the article

    2   titled " NMC Health Discovers Almost $3bn of Debt Hidden from Its

    3   Board" which continued to disclose NMC’s lack of internal controls and under
    4   reporting of debt reporting.
    5         87.    Further on March 10, 2020, Bloomberg published the article titled
    6   "Abu Dhabi Insurer Steps In to Help NMC Health Pay Salaries" reporting that
    7   an insurer was assisting to pay NMC’s expenses, stating the following in
    8   pertinent part:
    9         An Abu Dhabi-owned insurer is helping NMC Health Plc pay
   10         overdue bills, according to people familiar with the matter, in what
              could be a sign the emirate is stepping in to help the embattled
   11         hospital operator.
   12
              The National Health Insurance Co., known as Daman, is speeding up
   13         payments to Abu Dhabi-based NMC so it can pay salaries and other
   14         invoices, the people said.
   15
              88.    On this news, NMC ADSs fell $3.28 per ADS, or almost 64%, to
   16
        close at $1.85 per ADS on March 10, 2020, further damaging investors.
   17
              89.    As a result of Defendants’ wrongful acts and omissions, and the
   18
        precipitous decline in the market value of the Company’s securities, Plaintiff and
   19
        other Class members have suffered significant losses and damages.
   20
                          PLAINTIFF’S CLASS ACTION ALLEGATIONS
   21
              90.    Plaintiff brings this action as a class action pursuant to Federal Rule
   22
        of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons
   23
        other than defendants who acquired NMC securities publicly traded on the OTC
   24
   25
        Pink during the Class Period, and who were damaged thereby (the “Class”).

   26   Excluded from the Class are Defendants, the officers and directors of NMC,

   27   members of the Individual Defendants’ immediate families and their legal
   28
                                         28
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 30 of 36 Page ID #:30




    1
        representatives, heirs, successors or assigns and any entity in which Officer or

    2   Director Defendants have or had a controlling interest.

    3         91.    The members of the Class are so numerous that joinder of all
    4   members is impracticable. Throughout the Class Period, NMC securities were
    5   actively traded on the OTC Pink. While the exact number of Class members is
    6   unknown to Plaintiff at this time and can be ascertained only through appropriate
    7   discovery, Plaintiff believes that there are hundreds, if not thousands of members
    8   in the proposed Class.
    9         92.    Plaintiff’s claims are typical of the claims of the members of the
   10   Class as all members of the Class are similarly affected by defendants’ wrongful
   11   conduct in violation of federal law that is complained of herein.
   12         93.    Plaintiff will fairly and adequately protect the interests of the
   13   members of the Class and has retained counsel competent and experienced in
   14
        class and securities litigation. Plaintiff has no interests antagonistic to or in
   15
        conflict with those of the Class.
   16
              94.    Common questions of law and fact exist as to all members of the
   17
        Class and predominate over any questions solely affecting individual members of
   18
        the Class. Among the questions of law and fact common to the Class are:
   19
              •      whether the Exchange Act was violated by Defendants’ acts as
   20
                     alleged herein;
   21
              •      whether statements made by Defendants to the investing public
   22
   23
                     during the Class Period misrepresented material facts about the

   24                financial condition and business of NMC;

   25         •      whether Defendants’ public statements to the investing public during
   26                the Class Period omitted material facts necessary to make the
   27
   28
                                         29
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 31 of 36 Page ID #:31




    1
                        statements made, in light of the circumstances under which they

    2                   were made, not misleading;

    3         •         whether the Defendants caused NMC to issue false and misleading
    4                   filings during the Class Period;
    5         •         whether Defendants acted knowingly or recklessly in issuing false
    6                   filings;
    7         •         whether the prices of NMC securities during the Class Period were
    8                   artificially inflated because of the Defendants’ conduct complained
    9                   of herein; and
   10
              •         whether the members of the Class have sustained damages and, if so,
   11
                        what is the proper measure of damages.
   12
              95.       A class action is superior to all other available methods for the fair
   13
        and efficient adjudication of this controversy since joinder of all members is
   14
        impracticable. Furthermore, as the damages suffered by individual Class
   15
        members may be relatively small, the expense and burden of individual litigation
   16
        make it impossible for members of the Class to individually redress the wrongs
   17
        done to them. There will be no difficulty in the management of this action as a
   18
        class action.
   19
              96.       Plaintiff will rely, in part, upon the presumption of reliance
   20
   21
        established by the fraud-on-the-market doctrine in that:

   22         •         NMC ADSs met the requirements for listing, and were listed and
   23                   actively traded on the OTC Pink, an efficient market;
   24         •         NMC regularly communicated with public investors via established
   25                   market communication mechanisms, including through the regular
   26                   dissemination of press releases via major newswire services and
   27                   through    other   wide-ranging    public    disclosures,   such   as
   28
                                         30
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 32 of 36 Page ID #:32




    1
                     communications with the financial press and other similar reporting

    2                services;

    3         •      NMC’s securities were liquid and traded with sufficient volume
    4                during the Class Period; and
    5         •      NMC was followed by a number of securities analysts employed by
    6                major brokerage firms who wrote reports that were widely
    7                distributed and publicly available.
    8         97.    Based on the foregoing, the market for NMC securities promptly
    9   digested current information regarding NMC from all publicly available sources
   10   and reflected such information in the prices of the securities, and Plaintiff and the
   11   members of the Class are entitled to a presumption of reliance upon the integrity
   12
        of the market.
   13
              98.    Alternatively, Plaintiff and the members of the Class are entitled to
   14
        the presumption of reliance established by the Supreme Court in Affiliated Ute
   15
        Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
   16
        omitted material information in their Class Period statements in violation of a
   17
        duty to disclose such information as detailed above.
   18
                                              COUNT I
   19
          For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
   20
                                       Against All Defendants
   21
              99.    Plaintiff repeats and realleges each and every allegation contained
   22
   23
        above as if fully set forth herein.

   24         100. This Count is asserted against Defendants is based upon Section

   25   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
   26   thereunder by the SEC.
   27         101.    During the Class Period, Defendants, individually and in concert,
   28   directly or indirectly, disseminated or approved the false statements specified
                                         31
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 33 of 36 Page ID #:33




    1
        above, which they knew or deliberately disregarded were misleading in that they

    2   contained misrepresentations and failed to disclose material facts necessary in

    3   order to make the statements made, in light of the circumstances under which
    4   they were made, not misleading.
    5           102. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
    6   they:
    7                •     employed devices, schemes and artifices to defraud;
    8                •     made untrue statements of material facts or omitted to state
    9                      material facts necessary in order to make the statements made,
   10                      in light of the circumstances under which they were made, not
   11                      misleading; or
   12
                     •     engaged in acts, practices and a course of business that
   13
                           operated as a fraud or deceit upon plaintiff and others similarly
   14
                           situated in connection with their purchases of NMC securities
   15
                           during the Class Period.
   16
                103. Defendants acted with scienter in that they knew that the public
   17
        documents and statements issued or disseminated in the name of NMC were
   18
        materially false and misleading; knew that such statements or documents would
   19
        be issued or disseminated to the investing public; and knowingly and
   20
        substantially participated, or acquiesced in the issuance or dissemination of such
   21
   22
        statements or documents as primary violations of the securities laws. These

   23   defendants by virtue of their receipt of information reflecting the true facts of

   24   NMC, their control over, and/or receipt and/or modification of NMC’s allegedly
   25   materially misleading statements, and/or their associations with the Company
   26   which made them privy to confidential proprietary information concerning NMC,
   27   participated in the fraudulent scheme alleged herein.
   28
                                         32
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 34 of 36 Page ID #:34




    1
                104.   Individual Defendants, who are the senior officers and/or directors

    2   of the Company, had actual knowledge of the material omissions and/or the

    3   falsity of the material statements set forth above, and intended to deceive Plaintiff
    4   and the other members of the Class, or, in the alternative, acted with reckless
    5   disregard for the truth when they failed to ascertain and disclose the true facts in
    6   the statements made by them or other NMC personnel to members of the
    7   investing public, including Plaintiff and the Class.
    8           105. As a result of the foregoing, the market price of NMC securities was
    9   artificially inflated during the Class Period. In ignorance of the falsity of
   10   Defendants’ statements, Plaintiff and the other members of the Class relied on the
   11   statements described above and/or the integrity of the market price of NMC
   12   securities during the Class Period in purchasing NMC securities at prices that
   13   were artificially inflated as a result of Defendants’ false and misleading
   14
        statements.
   15
                106. Had Plaintiff and the other members of the Class been aware that the
   16
        market price of NMC securities had been artificially and falsely inflated by
   17
        Defendants’ misleading statements and by the material adverse information
   18
        which Defendants did not disclose, they would not have purchased NMC
   19
        securities at the artificially inflated prices that they did, or at all.
   20
                107.   As a result of the wrongful conduct alleged herein, Plaintiff and
   21
        other members of the Class have suffered damages in an amount to be established
   22
        at trial.
   23
                108. By reason of the foregoing, Defendants have violated Section 10(b)
   24
   25
        of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the

   26   plaintiff and the other members of the Class for substantial damages which they

   27   suffered in connection with their purchase of NMC securities during the Class
   28   Period.
                                         33
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 35 of 36 Page ID #:35




    1
                                             COUNT II

    2                    Violations of Section 20(a) of the Exchange Act

    3                           Against the Individual Defendants
    4         109. Plaintiff repeats and realleges each and every allegation contained in
    5   the foregoing paragraphs as if fully set forth herein.
    6         110. During the Class Period, the Individual Defendants participated in
    7   the operation and management of NMC, and conducted and participated, directly
    8   and indirectly, in the conduct of NMC’s business affairs. Because of their senior
    9   positions, they knew the adverse non-public information about NMC’s
   10   misstatement of revenue and profit and false financial statements.
   11         111. As officers and/or directors of a publicly owned company, the
   12   Individual Defendants had a duty to disseminate accurate and truthful information
   13   with respect to NMC’s financial condition and results of operations, and to
   14
        correct promptly any public statements issued by NMC which had become
   15
        materially false or misleading.
   16
              112.    Because of their positions of control and authority as senior officers,
   17
        the Individual Defendants were able to, and did, control the contents of the
   18
        various reports, press releases and public filings which NMC disseminated in the
   19
        marketplace during the Class Period concerning NMC’s results of operations.
   20
        Throughout the Class Period, the Individual Defendants exercised their power
   21
        and authority to cause NMC to engage in the wrongful acts complained of herein.
   22
        The Individual Defendants therefore, were “controlling persons” of NMC within
   23
        the meaning of Section 20(a) of the Exchange Act. In this capacity, they
   24
   25
        participated in the unlawful conduct alleged which artificially inflated the market

   26   price of NMC securities.

   27
   28
                                         34
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
Case 2:20-cv-02303-CBM-MAA Document 1 Filed 03/10/20 Page 36 of 36 Page ID #:36




    1
               113. By reason of the above conduct, the Individual Defendants are liable

    2   pursuant to Section 20(a) of the Exchange Act for the violations committed by

    3   NMC.
    4                                PRAYER FOR RELIEF
    5          WHEREFORE, plaintiff, on behalf of himself and the Class, prays for
    6   judgment and relief as follows:
    7          (a)   declaring this action to be a proper class action, designating plaintiff
    8   as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
    9   the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
   10   Counsel;
   11          (b)   awarding damages in favor of plaintiff and the other Class members
   12   against all defendants, jointly and severally, together with interest thereon;
   13          awarding plaintiff and the Class reasonable costs and expenses incurred in
   14
        this action, including counsel fees and expert fees; and
   15
               (d)   awarding plaintiff and other members of the Class such other and
   16
        further relief as the Court may deem just and proper.
   17
                                   JURY TRIAL DEMANDED
   18
               Plaintiff hereby demands a trial by jury.
   19
   20
   21   Dated: March 10, 2020                   THE ROSEN LAW FIRM, P.A.

   22                                           /s/Laurence M. Rosen
   23                                           Laurence M. Rosen (SBN 219683)
                                                355 South Grand Avenue, Suite 2450
   24
                                                Los Angeles, CA 90071
   25                                           Telephone: (213) 785-2610
   26
                                                Facsimile: (213) 226-4684
                                                Email: lrosen@rosenlegal.com
   27
   28
                                         35
          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                                       LAWS
